FILED
                             NOT FOR PUBLICATION                              JUN 09 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUKHINDER SINGH, a.k.a. Sukhjinder               No. 06-71016
Singh-Toor,
                                                 Agency No. A073-413-757
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Sukhinder Singh, a native and citizen of India, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen

deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                 06-71016
for abuse of discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d

777, 782 (9th Cir. 2003), and de novo claims of constitutional violations in

immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny

the petition for review.

       Contrary to Singh’s contention, the BIA applied the appropriate standard of

review and thus did not abuse its discretion in denying the motion to reopen. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to

reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”).

       Singh’s due process claim regarding simultaneous translation fails because

the proceedings were not “so fundamentally unfair that [he] was prevented from

reasonably presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000) (citation omitted). Moreover, Singh failed to demonstrate that simultaneous

translation of the entire hearing may have affected the outcome of the proceedings.

See id. (requiring prejudice to prevail on a due process challenge).

       PETITION FOR REVIEW DENIED.




                                            2                                     0 6 -7 1 0 1 6